DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.         The following is an examiner’s statement of reasons for allowance:
3.	 Claims 32-51 are allowed in view of Applicant’s arguments or remarks filed on 01/14/2021, and 04/09/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/
Primary Examiner, Art Unit 2641